DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         FREDRIK SJOHOLM,
                             Appellant,

                                    v.

                          AUSRA SJOHOLM,
                              Appellee.

                              No. 4D17-3454

                          [December 20, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Nicholas Lopane, Judge; L.T. Case No. FMCE 13-5190
(33).

   Sue-Ellen Kenny and Scott D. Glassman of the Law Office of Scott
Glassman, P.A., West Palm Beach, for appellant.

  Howard D. DuBosar and Eli DuBosar of The DuBosar Law Group, P.A.,
Boca Raton, for appellee.

PER CURIAM.

   Affirmed.

WARNER, CIKLIN and LEVINE, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.